769 N.W.2d 905 (2009)
Wesley GANSON and Wanda Ganson, Plaintiffs-Appellants,
v.
WELLS FARGO BANK OF MINNESOTA, National Association Solely in its Capacity as Trustee, et al., Defendants-Appellees.
Docket No. 139263. COA No. 284720.
Supreme Court of Michigan.
August 20, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 2, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.